TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00738-CR



                                  Amie June Wilson, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 61624, HONORABLE FANCY JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Amie June Wilson seeks to appeal a judgment revoking community

supervision. The trial court has certified that Wilson waived her right of appeal. The clerk’s record

includes a written waiver of the right to appeal, signed by Wilson and her attorney. A valid waiver

of appeal prevents a defendant from appealing without the consent of the trial court. Monreal

v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: February 4, 2011

Do Not Publish